Name: Commission Regulation (EU) 2017/161 of 31 January 2017 correcting the French language version of Regulation (EU) No 139/2014 laying down requirements and administrative procedures related to aerodromes pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: air and space transport;  transport policy;  technology and technical regulations;  EU institutions and European civil service
 Date Published: nan

 1.2.2017 EN Official Journal of the European Union L 27/99 COMMISSION REGULATION (EU) 2017/161 of 31 January 2017 correcting the French language version of Regulation (EU) No 139/2014 laying down requirements and administrative procedures related to aerodromes pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1),and in particular Article 8a(5) thereof, Whereas: (1) Errors occurred in the French language ersion of Commission Regulation (EU) No 139/2014 (2) laying down requirements and administrative procedures related to aerodromes. Therefore a correction in the French language version of Annexes II and IV to that Regulation is necessary. The other language versions are not affected. (2) Regulation (EU) No 139/2014 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 (Concerns only the French language version) Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 79, 19.3.2008, p. 1. (2) Commission Regulation (EU) No 139/2014 of 12 February 2014 laying down requirements and administrative procedures related to aerodromes pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 44, 14.2.2014, p. 1).